—Order unanimously affirmed without costs. Memorandum: Under the circumstances of this case, the imposition of sanctions of $3,500 against defendant’s attorney as a condition of relieving defendant from his default is warranted and is an appropriate exercise of Supreme Court’s discretion (see, Folk v State of New York, 185 AD2d 267, 268; Sasson v Sasson, 134 AD2d 491, 492; Gabrelian v Gabrelian, 108 AD2d 445, 447-448, appeal dismissed 66 NY2d 741). The challenge to the propriety of the order striking defendant’s answer is not properly before us because defendant did not appeal from that order (see, CPLR 5515 [1]; see also, Hecht v City of New York, 60 NY2d 57, 61). (Appeal from Order of Supreme Court, Kings County, Rigler, J.—Sanctions.) Present —Pine, J. P., Lawton, Wesley, Callahan and Davis, JJ.